PER CURIAM.
Appellants seek reversal of a final judgment, entered pursuant to jury verdict, in an eminent domain proceeding awarding appellee $225,000.00 as just compensation for the taking of a parcel of land which housed a recreation center in Daytona Beach, Florida.
We have carefully considered the record on appeal, the briefs and oral arguments of the parties herein. We agree with the trial court that the parcel of property involved in this condemnation proceeding was proven to be a recreational facility serving the public and citizens of Daytona Beach, and that an appraisal of the value thereof based upon a fair market value appraisal would not be proper; that due to the special use of the parcel involved, special considerations must be used to reach the just compensation to be awarded. The trial court, in its instructions to the jury charged, inter alia, that the general standards of appraisal could not be used in determining fair market value in awarding just compensation for “special use property”; that many factors, “including depreciation” should be considered. It appears from the record of testimony before the jury, and apparently considered by the jury, that physical depreciation was taken into account in arriving at its verdict, and we think this was proper. Finding no merit to any other alleged errors, the judgment appealed from is affirmed.
Appellees’ petition for attorney fees is granted in the amount of $7575.00.
SPECTOR, -C. J., and WIGGINTON and JOHNSON, JJ., concur.